103 Mich. App. 90 (1981)
302 N.W.2d 606
HRAB
v.
HAYES-ALBION CORPORATION
Docket No. 49585.
Michigan Court of Appeals.
Decided January 22, 1981.
Wilcox & Robison, P.C. (by John M. Sims), for plaintiff.
Varnum, Riddering, Wierengo & Christenson (by Carl E. VerBeek and John H. Brown), for defendant.
Before: R.B. BURNS, P.J., and R.M. MAHER and J.T. KALLMAN,[*] JJ.
R.B. BURNS, P.J.
Plaintiff filed suit against defendant for wrongful discharge from employment and breach of their employment agreement. In October, 1973, plaintiff was hired by defendant as an hourly union laborer. Plaintiff worked in such a capacity until September, 1977, when he accepted an offer from defendant to become a member of its supervisory staff pursuant to an oral contract of employment. In his complaint, plaintiff claimed that he was discharged (1) in bad faith and with malice and/or (2) in retaliation for his having filed a petition for workers' disability compensation benefits or to forestall his filing a petition for such benefits.
Defendant responded by filing a motion for summary judgment, claiming that plaintiff had failed to set forth a claim upon which relief could be granted and that there was no genuine issue as to any material fact. GCR 1963, 117.2(1) and (3). Both parties submitted affidavits in support of their respective positions. Plaintiff conceded, in his affidavit, *93 that the employment contract was for an indefinite term; however, he further alleged therein that pursuant to the contract he could be discharged only for good cause. After a hearing on the matter, the trial court granted defendant's motion. Plaintiff appeals, and we reverse.
The issue in the case at bar is whether the oral contract of employment between the parties was, as a matter of law, terminable at will notwithstanding the provision that plaintiff could be discharged only for good cause.
Courts have generally construed employment contracts for an indefinite term to be terminable at the will of either party. Lynas v Maxwell Farms, 279 Mich 684, 687; 273 NW 315 (1937). However, such a construction is not appropriate in every case. Where special consideration has passed from the employee to the employer, other than the services to be performed by the employee, courts have held that the employment contract is not terminable at will, even if the contract was for an indefinite term. Lynas, supra. See also Rowe v Noren Pattern & Foundry Co, 91 Mich App 254; 283 NW2d 713 (1979). In addition, although at will employment contracts are generally terminable at any time for any reason by either party, exceptions have been recognized where discharge would contravene some settled public policy. Trombetta v Detroit T & I R Co, 81 Mich App 489; 265 NW2d 385 (1978), Sventko v The Kroger Co, 69 Mich App 644; 245 NW2d 151 (1976).
In the recently decided case of Toussaint v Blue Cross & Blue Shield of Michigan, 408 Mich 579, 598; 292 NW2d 880 (1980), the Supreme Court held that a provision of an employment contract providing that the employee shall not be discharged except for cause is legally enforceable even though *94 the contract is for an indefinite term. Accordingly, the Court held that the plaintiffs' testimony that they were told that they would not be discharged so long as they did their jobs "made submissible to the jury whether there was an agreement for a contract of employment terminable only for cause". Toussaint, supra, 597. Because plaintiff in the case at bar presented sufficient factual support for his contention that his contract of employment was terminable only for good cause, we hold that the lower court erred in granting defendant's motion for summary judgment with respect to plaintiff's claim that he was discharged in bad faith and with malice and not for good cause.
In Sventko, supra, the Court held it to be contrary to public policy for an employer to discharge an employee in retaliation for the employee's having filed a petition for workmen's compensation benefits. Similarly, in the present case it cannot be said the plaintiff's allegation that he was discharged because he filed a workers' disability compensation claim or to forestall such a filing by him was a claim upon which relief could not be granted. GCR 1963, 117.2(1). Furthermore, plaintiff's complaint and affidavit set forth facts sufficient to establish a genuine issue of material fact. GCR 1963, 117.2(3). Therefore, this case must be remanded for trial.
Finally, for the reasons stated by the Court in Rowe, supra, 256-257, we hold that the oral contract involved herein was not within the statute of frauds. Accordingly, the absence of a writing does not prevent plaintiff from enforcing his rights under that agreement.
Reversed. Costs to plaintiff.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.